Name: Commission Regulation (EEC) No 698/87 of 11 March 1987 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  Europe
 Date Published: nan

 No L 68/18 Official Journal of the European Communities 12. 3. 87 COMMISSION REGULATION (EEC) No 698/87 of 11 March 1987 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (1), and in particular Article 1 6 thereof, Whereas Article 14 of Commission Regulation (EEC) No 1 183/86 (2), as last amended by Regulation (EEC) No 279/87 (3), provides for the charging of a levy on imports into Spain of products referred to in Article 2 of Regula ­ tion (EEC) No 475/86 and upon the release for consump ­ tion of soya oil produced from imported beans ; Whereas soya oil is in some cases imported or released for consumption several months after the purchase of the product concerned, by which time changes in the world market situation can be such as to alter significantly the amount of the levy which the trader is required to pay ; Whereas it would, therefore, be fair to allow traders to submit an application enabling them to pay an amount equal to the levy applicable on the day the application is lodged ; whereas a time limit should, however, be set for importing the products concerned or releasing them for consumption, as the case may be ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 1 . In the first paragraph of Article 1 1 , 'Articles 4, 7 and 9 is replaced by 'Articles 4, 7, 9 and 14' ; 2. In the second paragraph of Article 11 , 'import and export' is deleted ; 3 . Article 14 ( 1 ) is replaced by the following : ' 1 . Until 31 December 1987 the levy referred to in Article 15 of Regulation (EEC) No 475/86 shall be applied :  to imports of the products referred to in Article 2 of that Regulation,  to soya oil produced from imported beans and released for consumption, the levy being based on the oil content of the beans as fixed in Annex II. At the trader's request the levy payable shall be that applicable on the day an application to that effect is submitted to the competent body. The said body shall issue a document specifying the levy payable and the time limit for importing the products concerned or releasing them for consumption . The licence shall not be issued unless security is lodged to guarantee that the products concerned will be imported or released for consumption within the specified period, namely the month in which the application is lodged and the three following months. The amount of the security shall be that specified in the first indent of the first subparagraph of Article 4 (2). The security shall be released when the levy is paid to the competent agency. Products imported as part of a compensation arrange ­ ment shall not be subject to payment of the levy unless the products exported under that arrangement are rapeseed, soya beans or sunflower seed produced in Spain.'HAS ADOPTED THIS REGULATION : Article 1 Article 2 Regulation (EEC) No 1183/86 is hereby amended as follows : ( 1) OJ No L 53, 1 . 3 . 1986, p . 47 . (2) OJ No L 107, 24. 4. 1986, p . 17. (J) OJ No L 28, 30 . 1 . 1987, p . 10 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 12. 3. 87 Official Journal of the European Communities No L 68/19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1987. For the Commission Frans ANDRIESSEN Vice-President